Citation Nr: 0503330	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-18 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an unspecified dental 
disability involving the teeth numbered 6-11 and 22-27 for 
the purposes of receiving VA dental treatment pursuant to 
38 C.F.R. § 17.161.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had essentially continuous active naval service 
from December 1972 to September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2004, the 
appellant withdrew her request for a Board hearing at the RO.  


REMAND

The appellant contends that dental surgery which she had in 
the early 1980's in service in order to correct an anterior 
open bite damaged her 12 front teeth numbered 6-11 and 22-27, 
directly resulting in the dental problems she is currently 
having with these same 12 teeth.  Unfortunately, although the 
RO requested the relevant medical (dental) records from the 
appellant's own private dentist, they received only a copy of 
the appellant's dental bill for the period from January 17 to 
September 30, 2002.  The appellant has been informed of this 
and has not, as yet, submitted copies of the relevant dental 
records to establish the precise identity of her current, 
claimed dental problems.  The Board believes that another 
attempt should be made to obtain these dental records.  

In addition, the Board believes that a medical opinion by an 
oral surgeon concerning the merits of the present claim would 
be most helpful in its appellate review of the claim.  



Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant asking her to submit any 
pertinent evidence in her possession, and 
to obtain and submit the recent private 
dental records which establish the 
existence and identity of the claimed 
dental disability.  

2.  If the veteran provides appropriate 
identifying information and any necessary 
authorization, the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and her representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should next schedule the 
appellant for an examination by an oral 
surgeon in order to determine the 
identity and etiology of any current 
dental disability involving the teeth 
numbered 6-11 and 22-27.  The appellant's 
VA claims file should also be provided to 
this examiner for review in connection 
with this examination, and the examiner 
should state that the claims file has 
been reviewed.  Based upon the findings 
on this examination and a review of the 
historical records contained in the 
claims file (especially the service 
medical records), the examiner should 
first specifically identify any current 
chronic dental disability(ies) involving 
the teeth numbered 6-11 and 22-27; and 
then should provide an opinion with 
respect to each such disability as to 
whether it is likely, unlikely, or as 
likely as not that the current dental 
disability was present in service, or was 
directly caused by any incident in 
service, including the dental surgery 
received by the appellant in the early 
1980's to correct an anterior open bite.  
The rationale for all opinions expressed 
should also be provided.  

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  Then,  the RO should readjudicate the 
current claim on a de novo basis.  If any 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and provided the 
requisite opportunity to respond.  NOTE:  
this document should reflect a citation 
to the provisions of 38 C.F.R. § 17.161 
concerning eligibility for VA outpatient 
dental treatment.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until she is otherwise informed, but she may furnish 
additional evidence and argument on the remanded matter while 
the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




